Citation Nr: 0738846	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as pain and peripheral neuropathy of the 
hands and feet, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to March 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy. 

2.  The occurrence of the veteran's claimed stressors has not 
been corroborated by supporting evidence.

3.  The veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

4.   There is no competent evidence that the veteran suffered 
from acute or subacute peripheral neuropathy to a compensable 
degree within a year of the last date the veteran was 
presumed to have been exposed to Agent Orange.   

5.  There is no competent evidence that the veteran currently 
suffers from  peripheral neuropathy due to in-service 
symptomatology or pathology, or exposure to herbicides in 
service.

6.  Peripheral vascular disease was not present during 
military service or within the first post service year and is 
not otherwise shown to be related to service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  Peripheral vascular disease, claimed as pain and 
peripheral neuropathy of the hands and feet, was not incurred 
in or aggravated by service and may not be presumed to been 
incurred in service or as a result of in-service exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
letters dated in January 2004, February 2004 and April 2004 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA and private medical records.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



II. Legal Criteria/Analysis

A.  PTSD

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304. 

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1966 to May 1967 as an 
engineer equipment repairman.  No decorations, medals, 
badges, or commendations confirming the veteran's 
participation in combat were indicated.  

The record does reflect diagnoses of PTSD as well as major 
depression.  The veteran asserts that while he was in service 
on active duty in Vietnam, he was subject to explosions and 
combat activities that have caused him to have nightmares and 
panic attacks.  He has also described night sweats and 
flashbacks.  In October 2003, the veteran described an 
incident of having to hide in a cesspool when his unit was 
attacked by "about 300 Vietnam men to 50 of us."  He also 
stated that "[o]f all the guys I went to Vietnam with, I am 
the one alive."  The RO requested that the veteran provide 
more specific information as to his alleged stressors in 
January 2004 so that attempts could be made to verify their 
occurrence, but the veteran has not provided the requested 
information.  

As the official service department records do not show that 
the veteran engaged in combat, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects 
several diagnoses of PTSD, the issue for consideration is 
whether there is sufficient corroboration of the claimed 
stressors to warrant a grant of the veteran's claim.  "Just 
because a physician or other health professional accepted 
appellant's description of his [wartime] experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In short, the objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  As the veteran did not engage in 
combat with the enemy, a service stressor must be established 
by official service records or other credible supporting 
evidence.  However, the veteran has not supplied sufficiently 
specific information as to his alleged stressors to allow for 
their verification by the U.S. Armed Service Center for 
Research of Unit Records.  The Board notes that the duty to 
assist is not a "one way street," and that when, as in the 
instant case with respect to specifics as to alleged 
stressors, it is the veteran that has the "information that 
is essential in obtaining the putative evidence," the 
veteran cannot "passively wait" for the assistance of the 
VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the claim for service connection for PTSD must 
be denied. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Peripheral Vascular Disease, Claimed as Pain and 
Peripheral Neuropathy of the Hands and Feet

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Specifically with 
regard to the disability for which service connection is 
claimed, acute and subacute peripheral neuropathy will be 
presumed to have been incurred in otherwise qualifying 
service if manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Service connection for organic disease of the nervous system 
may be presumed if manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the veteran served in Vietnam, and as 
there is no affirmative evidence of non-exposure, he is 
presumed to have been exposed to Agent Orange during service.  
38 U.S.C.A. § 1116(f) (2007).  Review of the record, however, 
does not reveal the presence of peripheral neuropathy within 
one year of the presumed exposure or within one year of 
service discharge; in fact, the first clinical evidence of 
complaints of neuropathy contained in VA outpatient treatment 
reports dated in November 2003 and December 2003 show the 
veteran only reporting an 8 month history of numbness in the 
hands and legs.  As such, service connection for peripheral 
neuropathy may not be granted on a direct or chronic disease 
presumptive basis or under the provisions governing 
presumptive service connection based on exposure to 
herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 
38 C.F.R. § 3.309(e).  Nonetheless, service connection for 
peripheral neuropathy may be granted if the evidence shows 
that the veteran has a current disability associated with 
this condition that is due to exposure to Agent Orange during 
service or is otherwise related to service.  McCartt v. West, 
12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).   

The service medical records do not reveal any evidence of 
treatment for peripheral neuropathy or peripheral vascular 
disease and, as set forth above, the first post-service 
evidence reflecting complaints of numbness in the extremities 
is dated in 2003, over three decades after separation from 
service, a fact which weighs against the veteran's claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  The record 
otherwise does not reveal any competent medical evidence 
linking a current diagnosis of peripheral neuropathy or 
peripheral vascular disease to service.  

As for the veteran's assertions that he suffers from pain or 
peripheral neuropathy as a result of service, to include 
exposure to herbicides therein, such assertions cannot be 
used to establish a claim, as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the lack of any 
competent medical evidence linking peripheral neuropathy or 
peripheral vascular disease to service, the claim must be 
denied.  Hickson, supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for peripheral vascular disease, claimed as pain 
and peripheral neuropathy of both hands and feet, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	


ORDER

Service connection for PTSD is denied. 

Service connection for peripheral vascular disease, claimed 
as pain and peripheral neuropathy of the hands and feet, to 
include as a result of exposure to herbicides, is denied.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


